Title: From John Adams to William Taylor Barry, 21 July 1822
From: Adams, John
To: Barry, William Taylor



Sir
Montizillo 21 July 1821 1822

I know not that I ever received a letter with more pleasure than yours of the 30 June last except the circular from your committee which I received some days before. The wisdom & liberality generosity of your Legislature in making a liberal appropriation of money for the benefit of schools Academies colleges & the university is an equal honor to them & their constituents—a proof of their veneration for literature and science and a portent of great & lasting good to North & South America and to the world. Great is truth—great is liberty & great is humanity & they must stand and will prevail. I have communicated your letters to as many of my friends as I have seen & requested them to assist me in complying with your views. If the taper thread of life should continue to burn a little longer I hope that you will hear more from me. At present blind & paralytic I am incapable of research or search. I can only give hints from memory. A law of this colony almost two hundred years ago obliged every town to maintain a school master capable of teaching the Greek and Roman languages as well as reading writing and Arithmetic in English. Those school masters were to be examined by the clergymen and magistrates and the clergymen in those days were all learned men. This law is in force to this hour though not so punctually executed as it ought to be. I had myself the honour to be a school master from 1755 to 1758, in the town of Worcester; under this law. These school masters and school houses are maintained by  taxes involuntarily imposed on themselves by the people in town meeting annualy & the ardor of the people in voting money for this  noble purpose is astonishing. In this small town of Quincy consisting of not more than 1400 inhabitants I think they voted this year $1700 for the support of schools—more than a dollar a head for every woman & child in the place. The principal school which is not more than half a mile from me pours out of its doors at 12 Oclock every day from one hundred to two hundred boys & girls as happy as Scott or Shenstone has described them & their masters in their romances. Besides this principal school there are not less than four or five there schools kept by women in different parts of the towns for children of both sexes not too young to be able to travel to the central school. I esteem myself highly Beside these town schools there are academies erected under the auspices of the Legislature & others established by private munificence for teaching languages arts & sciences on a more enlarged scale. All these subordinate institutions are preparatory to the qualification of young gentlemen to enter the university. The universities and the schools mutually support each other—The schools furnish students for the college and four years afterwards the college sends the young men into the country to keep school I esteem myself highly honored by your circular and your letter of the 30th June and am Sir your very obedient humb Servt
J. A